Citation Nr: 0019908	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a generalized 
arthritic condition of multiple joints.

3.  Entitlement to an increased evaluation for degenerative 
disc disease at L4-5, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a compensable evaluation for bursitis of 
the shoulders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1990.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1996, the Board remanded this case to the RO for 
additional development.  At this time, the Board addressed 
other issues.  For reasons made clear in the May 1996 
determination, these issues are not before the Board at this 
time.

For reasons that will be noted below, the claims of 
entitlement to service connection for a generalized arthritic 
condition of multiple joints, entitlement to an increased 
evaluation for degenerative disc disease at L4-5, and 
entitlement to a compensable evaluation for bursitis of the 
shoulders will be the subject of the REMAND section of this 
determination.


FINDINGS OF FACT

1.  Competent evidence showing that the claim is plausible or 
capable of substantiation supports the claim of entitlement 
to service connection for tinnitus.

2.  Current findings of tinnitus cannot be disassociated from 
the veteran's active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Resolving the benefit of the doubt in the veteran's 
favor, tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty from July 
1967 to July 1990.  A review of service medical records makes 
no reference to tinnitus.  At his separation evaluation in 
August 1990, while the veteran did indicate some form of ear 
problem, no form of tinnitus was diagnosed.  The veteran was 
discharged from active service in July 1990.

In his claim for VA compensation dated November 1990, no 
specific reference was made to tinnitus.  At a VA examination 
in January 1991, the veteran reported 11 specific 
disabilities.  However, again, no reference was made to 
tinnitus.  In a January 1991 audiological evaluation, his 
hearing was found to be within normal limits.  Again, no 
reference was made to tinnitus.

Medical records have been obtained by the RO in an attempt to 
substantiate the veteran's claims.  None of these outpatient 
treatment records refers to tinnitus.

In August 1993, the veteran contended that he should be 
awarded service connection for tinnitus as being secondary to 
left ear otitis serous.  At a hearing held before a hearing 
officer at the RO in August 1993, the veteran contended that 
he should be granted service connection for tinnitus as 
secondary to ear infections.  At that time, it was noted the 
veteran was service connected for otitis serous in the left 
ear.  Currently, this disability is considered 
noncompensable.  

The veteran was asked whether, when he had his ear 
infections, he mentioned to his doctors that he had problems 
with ringing in his ears.  The veteran responded that he did, 
but that they "must not have put it in my records."  It was 
indicated that his doctors never addressed this issue in 
writing.

Additional outpatient treatment records were obtained by the 
RO.  Once again, these records fail to indicate treatment for 
tinnitus.

In May 1996, the Board remanded the issue of entitlement to 
service connection for tinnitus for additional development.  
The Board determined that a medical opinion was required to 
make a determination regarding this claim.

In a January 1999 evaluation, the examiner noted that the 
veteran's claims file had been reviewed.  The veteran 
contended that his tinnitus was intermittently occurring, 
about once every two weeks.  He indicated that while in the 
military, on two separate occasions, he was taken off flight 
status because of ear infections.  These were treated with 
medication only.  It was noted that he worked near a flight 
simulator, but there was no unusual noise and he was not 
required to wear any hearing protection.

Physical examination revealed that the eardrums and canals 
were normal.  A review of records indicates that the veteran 
had normal hearing both during service and during his 
discharge from service in 1990.  The veteran was diagnosed 
with intermittent tinnitus occurring once every two weeks.  
The examiner stated that in his opinion, with normal hearing 
after discharge, it is as likely as not that the veteran's 
tinnitus is not related to his ear infection in service.

The veteran's representative prepared written argument in 
December 1999 and June 2000.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  However, when a disability 
is not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may never less be established by evidence demonstrating that 
the disability was, in fact, incurred or aggravated during 
the veteran's service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(b); Cosman v. Principi, 3 Vet. App. 503 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); and 
Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

In this case, the threshold question is whether the veteran 
has presented evidence of well-grounded claims.  The U.S. 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).  Third, there 
must be a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, the 
Board concludes this disorder, at present a wholly subjective 
disability, is the type of disorder that is susceptible to 
lay perception and thus can be established by lay evidentiary 
assertions.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  
Accordingly, the Board concedes that the veteran's lay 
statements have satisfied the first prong of Caluza.  In any 
event, the veteran has been diagnosed with intermittent 
tinnitus.

With respect to the second prong of the Caluza analysis, a 
review of the service medical records fails to indicate a 
diagnosis of tinnitus.  Although the veteran filed a number 
of claims with the VA following his discharge from active 
service, he did not specifically note tinnitus or ringing in 
his ear in November 1990.  Nevertheless, for reasons noted 
above, the Board concedes that the veteran's lay statements 
have satisfied the second prong of Caluza.

With respect to the third prong of the Caluza analysis, 
evidence to link a current disability to a disease or injury 
of service origins, there is no competent medical evidence of 
tinnitus or indications of a ringing in the ears during 
service.  There is also no competent medical evidence to 
associate the veteran's current tinnitus with his service or 
his service connected hearing loss.  The veteran, however, 
can well ground his claim under 38 C.F.R. § 3.303(b) (1999) 
and Savage, supra.  The veteran is competent to describe 
manifestations observable to a lay party (such as a ringing 
in the ears) and is also competent to provide evidence of 
continuity of symptomatology of such manifestations.  

As a general rule, lay parties are not competent to associate 
manifestations observable to a lay party to a specific 
medical diagnosis because most medical diagnoses do not 
involve conditions that are subject to lay observation.  The 
exception to this general rule occurs where the disability 
itself is perceptible to a lay party.  The Court has held 
that an example of such a condition is flat feet in Falzone.  
Tinnitus is a wholly subjective phenomena and thus 
perceptible to a lay party.  At this time, there is no 
objective sign or symptom required to establish the diagnosis 
of tinnitus that can only be confirmed by a party with 
medical expertise.  Furthermore, the former requirement that 
tinnitus must be due to head injury, concussion or acoustic 
trauma in order to be compensable has been removed from the 
rating criteria.  Thus, the potential need for medical 
expertise to provide an opinion as to the specific mechanics 
of medical causation has been eliminated.  Finally, at the 
stage of determining whether the claim is well grounded, the 
lay assertions must be presumed to be true.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); King v. Brown, 5 Vet. App. 19 
(1995).  Accordingly, the veteran can well ground his claim 
for tinnitus based on lay assertions of continuity of 
symptoms.

In Caluza, 7 Vet. App. at 510-511, the Court held that 
credibility can be impeached generally by a showing of:  
"interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  For oral testimony, a hearing 
officer can consider: "demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The record in this case discloses some material 
inconsistencies.  The contemporaneous service records lack 
any reference by complaints or history to tinnitus.  
Nevertheless, it can not be said that this fact provides a 
basis to impeach the veteran's statements regarding this 
issue.

In making this determination, the Board has considered the 
veteran's contention that his tinnitus is the result of his 
service-connected ear infection.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (1999).  

The recent examiner has stated that it is "as likely as 
not" that the veteran's tinnitus is "not" related to his 
ear infection in service.  This language is eccentric and 
hard to parse.  On its face, however, it can be read to mean 
that it is as likely as not that the tinnitus is not related 
to the ear infection in service.  If it is equally as likely 
as not that there is no causal relationship, then it is by 
definition as equally likely as not that there is.  In 
deciding this case, the Board is mindful of the benefit of 
the doubt doctrine.  This provides that whether there is an 
"approximate balance" of evidence for and against the 
claim, the veteran will be given the benefit of the doubt.  
In this case, in light of this ambiguously worded opinion, 
the record is fairly balanced for and against the claim as to 
whether the veteran's intermittent tinnitus originated in 
service and has persisted since that time.  The veteran is 
entitled to the benefit of the doubt in such circumstances.  
38 U.S.C.A. § 5107.  Accordingly, the benefit is granted.




ORDER

Entitlement to service connection for tinnitus is granted.  



REMAND

Concerning the VA examination of March 1999, the Board must 
note a series of questions posed to the evaluators by the 
Board in May 1996.  Among these questions were the following:

(a) Do the service-connected disabilities 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Do the service connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disabilities.

(d) The examiners are asked to identify 
all areas the veteran's arthritis affects 
his ability to function. The examiners 
should list each area and indicated 
whether it is more likely than not that 
the arthritis in that location was the 
result of the veteran's active service or 
his service-connected disabilities. 

The VA examinations of March 1999 answer many of the 
questions posed by the Board in 1996.  However, the Board 
believes that additional information is required.  Simply 
stated, the Board needs to determine two key questions in 
order to fairly adjudicate the veteran's claims:  (1) Which 
specific joints, based on objective medical evidence, are 
arthritic; and (2) are the generalized arthritic joint or 
joints, if any, related to the veteran's active service.  The 
March 1999 VA evaluations do not answer this question.  
Accordingly, the Board believes that a supplemental report is 
required.  

Since this case must be returned in part to the RO for 
development on another basis, the Board believes this 
opportunity should be taken to address another matter.  In 
February 2000, a private health care provider reported that 
the veteran was seen in their office that month.  It was 
stated that the veteran was requesting a 60-day extension of 
time on his case.  It was also observed that the veteran was 
currently in physical therapy and had some more appointments 
to go before he was "fixed and stable."
  
The RO, in a February 2000 determination, granted an 
additional 60 days to the veteran to submit any additional 
evidence he believed should be considered regarding his 
claims.  It was noted that after this period of time had 
expired, the routine processing of his claim would resume.

The veteran has failed to provide additional medical records.  
However, the Board cannot ignore the fact that the veteran 
has reported recent relevant treatment of his orthopedic 
disabilities by a private health care provider.  Therefore, 
the Board finds that the VA should make an attempt to obtain 
these records. 

Accordingly, the case is REMANDED for the following actions:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should attempt to obtain the 
medical records cited within the February 
2000 statement of First Care, of Renton, 
Washington.  A copy of the February 2000 
statement should be submitted to this 
health care provider in order to assist 
them in submitting those records 
necessary for the adjudication of the 
veteran's claims.  The veteran himself is 
asked to assist the RO in obtaining these 
records.

3.  The RO should arrange for a 
supplemental report by the examiner who 
evaluated the veteran in March 1999.  The 
claims folder and a copy of this remand 
should be made available to the 
physician.  The examiner is requested to 
specifically note those joints in which 
arthritis is objectively shown.  The 
examiner is then to indicate whether it 
is as likely than not that arthritis in 
that location was the result of the 
veteran's active service or his service-
connected disabilities.  A rationale for 
this opinion would be of great assistance 
to the Board.  If the same physician is 
not available, the record should be 
annotated to indicate why.  Appropriate 
action should be taken to obtain the 
necessary supplemental opinions from a 
suitably qualified physician.  If the 
physician believes that another 
examination is required to provide a 
basis to answer these questions, 
appropriate action should be instituted 
to provide the examination.

4.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the examination should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999).  
Thereafter, the case should be reviewed 
by the RO.  The veteran is once again 
advised that any additional claims will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provide an opportunity to respond.  
The case should be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



